DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, in the reply filed on 05/03/2021 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2018/0361730).
Robinson teaches a method for pressing an article, the method comprising: pressing the article between an upper platen (108) and a lower platen (102) which may be heated independently to different temperatures, maintaining the article during pressing at a first pressure for a first period of time, and changing the pressure for a second pressing step for a second period of time, wherein the pressure is controlled by a controller (116) which is coupled to a pressure regulator (126) which facilitates movements of shafts (110a,110b) to actuate the upper platen to a achieve a desired pressure (See Figures; [0030]-[0040]; [0104]-[0113]).
Regarding the determination of pressure and positional adjustment of the platen(s) during each of the pressing steps, one of ordinary skill in the art would understand that a pressure regulator and controller, such as those taught by Robinson, work by regularly measuring pressure and adjusting the shafts to ensure that the measured pressure is at a desired level, which meets the claim. This also reads on claim 17, with the shafts being actuators which adjust a position of the upper platen.

It would have been obvious to one of ordinary skill in the art at the time of filing to have a lower temperature in the upper platen than the lower platen. Robinson teaches that the upper and lower platens may be heated to different temperatures (See [0104], [0113]). There are exactly two ways that such different temperatures can be achieved—the top platen having a higher temperature than the bottom platen or the top platen having a lower temperature than the bottom platen. Since only two discrete options exist, and the selection of a desired temperature for a given application is within ordinary skill in the art, the selection of either one of the two options would have been obvious.
Similarly, Robinson teaches that the article may be pressed at a first pressure and a then at a second pressure different from the first pressure (See [0035]). Again, there are exactly relationships that such different pressures can have—the first pressure being greater than the second pressure or the first pressure being less than the second pressure. Since only two discrete options exist, and the selection of a desired pressure for a given application is within ordinary skill in the art, the selection of either one of the two options would have been obvious.
Regarding claim 2, Robinson describes applying a graphic to apparel with an adhesive (See [0003], [0059]). In such an arrangement, the article is formed by the apparel, the adhesive, and the graphic, which read on the instantly claimed first layer, adhesive layer, and second layer, respectively, with the adhesive between the first and second layers.
Regarding claims 3-5, 12-16, and 18, such claims recite particular operating parameters for pressure and temperature. While Robinson does not expressly disclose the exact parameters, it is clear from the disclosure of Robinson that selecting such parameters for a given application is within ordinary skill in the art (See [0034], [0059]-[0064]). Therefore it would have been obvious to one of ordinary skill 
Regarding claim 6, Robinson teaches layers (e.g. graphics and apparel) bonded by adhesives, as detailed above. The duplication of parts is of no patentable significance where no new or unexpected results are achieved. In this case, the applicant merely uses more layers with intervening adhesive in the article. There is no new or unexpected result achieved by adding additional layers or additional adhesive. Instead the addition of such materials achieves the predictable result of giving a multi-layer article.
Regarding claim 19, the repetition of steps has no patentable significance unless a new and unexpected result is produced. In this case, the applicant has added a second press to further press and bond the article. There is no new or unexpected result which is achieved by repeating these steps. Therefore the repetition of steps by using a second press on the article would have been obvious to one of ordinary skill in the art at the time of filing.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2018/0361730) as applied to claim 1 above, and further in view of Bennett (US 2012/0052311).
Robinson teaches a method for pressing an article, as detailed above. Robinson does not expressly disclose a silicone-based composition for the upper platen.
Bennett teaches a method of bonding articles by pressing, wherein the pressing is performed by a heating die comprising silicone (See [0031]-[0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a silicone-containing composition for the platen of Robinson because Bennett teaches that silicone compositions were recognized in the prior art as being suitable for forming pressing surfaces (See [0031]-[0033]).
Regarding the specific hardness and dimensional characteristics recited in claims 8-11, Bennett teaches that silicone compositions can have variable properties such as hardness and compression and that selection of such parameters is a routine matter for one of ordinary skill in the art based on considerations for any particular application (See [0031]). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to select such parameters in the claimed ranges depending upon the particular application. Applicant has not shown that the particular platen characteristic provide any new or unexpected result. It appears that such characteristics have merely been selected to provide suitable bonding for the article, such selection being a routine matter for one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/               Primary Examiner, Art Unit 1746